RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                         2    Grosjean v. First Energy Corp., et al.       No. 02-3361
        ELECTRONIC CITATION: 2003 FED App. 0404P (6th Cir.)
                    File Name: 03a0404p.06                                                     _________________
                                                                                                    COUNSEL
UNITED STATES COURT OF APPEALS
                                                                           ARGUED: John D. Franklin, LAW OFFICES OF JOHN D.
                  FOR THE SIXTH CIRCUIT                                    FRANKLIN & ASSOCIATES, Toledo, Ohio, for Appellant.
                    _________________                                      Denise M. Hasbrook, ROETZEL & ANDRESS, Toledo,
                                                                           Ohio, for Appellees. ON BRIEF: John D. Franklin, LAW
 WILLIAM GROSJEAN,                 X                                       OFFICES OF JOHN D. FRANKLIN & ASSOCIATES,
          Plaintiff-Appellant,      -                                      Toledo, Ohio, for Appellant.   Denise M. Hasbrook,
                                    -                                      ROETZEL & ANDRESS, Toledo, Ohio, for Appellees.
                                    -  No. 02-3361
             v.                     -                                                          _________________
                                     >
                                    ,                                                              OPINION
 FIRST ENERGY CORPORATION ; -
                                                                                               _________________
 TOLEDO EDISON ENERGY,              -
         Defendants-Appellees. -                                             BOGGS, Chief Judge. William Grosjean appeals the
                                    -                                      district court’s summary judgment for his employers, First
                                   N                                       Energy Corporation and its Toledo subsidiary, Toledo Edison
       Appeal from the United States District Court                        Energy, (collectively “First Energy”), in his age
        for the Northern District of Ohio at Toledo.                       discrimination action against them. Grosjean had lost his
      No. 01-07213—James G. Carr, District Judge.                          supervisory title and duties after his superior had rated him as
                                                                           inadequate in dealing with his subordinates. The district court
                     Argued: August 7, 2003                                granted summary judgment because Grosjean failed to
                                                                           demonstrate that First Energy’s proffered reason for the
            Decided and Filed: November 13, 2003                           demotion, the unfavorable rating, was a mere pretext. We
                                                                           affirm on the alternative basis that Grosjean failed to make his
 Before: BOGGS, Chief Judge; SILER, Circuit Judge; and                     prima facie case of age discrimination because he was not
               RICE, District Judge.*                                      replaced by a person significantly younger than himself.
                                                                                                          I
                                                                             First Energy hired Grosjean in 1970 as a plant helper, a
                                                                           unionized position. Over the following two decades he was
                                                                           steadily promoted until in 1990 he joined management as a
                                                                           machine shop supervisor at First Energy’s Bayshore, Ohio,
                                                                           power plant. In 1997, he was reassigned to a position as yard
    *
     The Honorable Walter Herbert Rice, United States District Judge for   supervisor. His new responsibilities included scheduling the
the Southern District of Ohio, sitting by designation.

                                   1
No. 02-3361      Grosjean v. First Energy Corp., et al.    3    4    Grosjean v. First Energy Corp., et al.      No. 02-3361

large coal trains that fed the power plant, supervising the       On May 2, 2001, Grosjean filed a complaint against First
fourteen workers who unloaded the trains, and disposing of      Energy in the United States District Court for the Northern
the ash generated. Grosjean was instructed in these duties by   District of Ohio. In it he claimed that First Energy had
John Gallagher, an experienced yard supervisor. After six       discriminated against him on the basis of his age, in violation
months of training, Gallagher and Grosjean divided the shifts   of the federal Age Discrimination in Employment Act
between them. Both Gallagher and Grosjean worked                (“ADEA”), 29 U.S.C. §§ 621-634, and the Ohio anti-
weekdays and would split weekend shifts. Their supervisor       discrimination statute, Ohio Rev. Code § 4112.02. In
during the relevant period was the director of production,      particular, Grosjean alleged that First Energy had demoted
Kenneth Dresner.                                                him from his supervisory position, that he had been denied a
                                                                bonus for the year 1999, and that he had been denied a
  During 1998, there appear to have been no significant         promotion back to his old position. On February 22, 2002,
problems with Grosjean’s performance. However, during           the district court granted summary judgment to First Energy
1999, Dresner and Grosjean had a series of meetings to          on the basis that Grosjean had presented insufficient evidence
discuss what Dresner felt were inadequacies in management       that First Energy’s stated legitimate, non-discriminatory
style. The common element of these complaints was that          reason for its actions, the unfavorable performance report,
Dresner considered Grosjean to be neither sufficiently strict   was pretextual. Before this court now is Grosjean’s timely
with the workers under his supervision nor loyal to Dresner.    appeal of that grant.
In Dresner’s view, these meetings did not result in an
appreciable improvement in the problem areas. On March 2,                                     II
2000, Grosjean met with Dresner to discuss his performance
rating report for 1999, authored by Dresner. This report,         Age discrimination cases under the ADEA are analyzed
while praising Grosjean’s technical competence, was damning     under the same framework as employment discrimination
with respect to his management role. On this basis, Dresner     cases under Title VII. Policastro v. Northwest Airlines, Inc.,
recommended a performance rating of “does not meet              297 F.3d 535, 538 (6th Cir. 2002) (citing Mitchell v. Toledo
expectations.” As a result of this rating, Grosjean was         Hosp., 964 F.2d 577, 582 (6th Cir. 1992)). Proof in such
reassigned from his supervisory position to a newly-created     cases proceeds in three stages. Kline v. Tenn. Valley Auth.,
position of planner. As a planner, he would continue to         128 F.3d 337, 342 (6th Cir. 1997) (citing Tex. Dep’t of Cmty.
schedule trains and receive the same salary and benefits, but   Affairs v. Burdine, 450 U.S. 248, 252-53 (1981), and
he would no longer have supervisory responsibility for any      McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802
other employees. Grosjean’s supervisory duties were             (1973)). First, “[i]n order to prove a prima facie case of
returned to Gallagher on a temporary basis. As a                discrimination, a plaintiff must show 1) that he is a member
consequence Gallagher worked more than a thousand hours         of a protected group, 2) that he was subject to an adverse
overtime during the remaining ten months of the year.           employment decision, 3) that he was qualified for the
Eventually, the position was filed by Richard Riley. At the     position, and 4) that he was replaced by a person outside of
time of Dresner’s unfavorable performance rating, Grosjean      the protected class.” Kline, 128 F.3d at 349 (citing Talley v.
was 54 years old, Dresner was 41 years old, Gallagher was 48    Bravo Pitino Restaurant, 61 F.3d 1241, 1246 (6th Cir. 1995)).
years old, and Riley was 51 years old.                          In age discrimination cases, the protected class includes all
                                                                workers at least 40 years old and the fourth element is
                                                                modified to require replacement not by a person outside the
No. 02-3361       Grosjean v. First Energy Corp., et al.       5    6        Grosjean v. First Energy Corp., et al.              No. 02-3361

protected class, but merely replacement by a significantly          replacement.”); Godfredson v. Hess & Clark, 173 F.3d 365,
younger person. Kline, 128 F.3d at 352-53; O’Connor v.              372-73 (6th Cir. 1999) (reaffirming Barnes, 896 F.2d at
Consol. Coin Caterers Corp., 517 U.S. 308, 311-13 (1996).           1465).
Second, “[i]f the plaintiff establishes [a] prima facie case, the
burden then shifts to the defendant to ‘articulate some               Grosjean was replaced, in both the colloquial and the legal
legitimate, nondiscriminatory reason for the employee's             meanings of that term, by Riley. That Riley was as much part
rejection.’” Kline, 128 F.3d at 342 (quoting Burdine, 450           of the protected class of workers over 40 as Grosjean does not
U.S. at 252-53). Third, after the defendant has met this            preclude the making of a prima facie case.
burden, “the plaintiff must produce sufficient evidence from
which the jury may reasonably reject the employer’s                     The fact that one person in the protected class has lost
explanation.” Manzer v. Diamond Shamrock Chems. Co., 29                 out to another person in the protected class is . . .
F.3d 1078, 1083 (6th Cir. 1994). In some cases, plaintiff’s             irrelevant, so long as he has lost out because of his age.
evidence establishing the prima facie case can also be                  Or to put the point more concretely, there can be no
sufficient to meet one or more of the elements necessary to             greater inference of age discrimination . . . when a
rebut the defendant’s proffered non-discriminatory reasons.             40-year-old is replaced by a 39-year-old than when a
See Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 149              56-year-old is replaced by a 40-year- old.
(2000).
                                                                    O’Connor, 517 U.S. at 312. However, “the prima facie case
  We conclude that Grosjean was not replaced by a                   requires evidence adequate to create an inference that an
significantly younger person. He therefore failed to make his       employment decision was based on an illegal discriminatory
prima facie case and we need not address the legitimate-            criterion.” Ibid. This “inference cannot be drawn from the
reason and pretext parts of the McDonnell analysis, the bases       replacement of one worker with another worker
on which the district court decided the issue.                      insignificantly younger.” Id. at 313.1 Therefore, the question
                                                                    reduces to whether Riley, at age 51, was significantly younger
  Grosjean argues that he was initially replaced by Gallagher,      than Grosjean, at age 54.2
who temporarily took over his duties in addition to his own.
However, Gallagher’s assumption of Grosjean’s duties does             Age differences of ten or more years have generally been
not constitute replacement under the law of this circuit. A         held to be sufficiently substantial to meet the requirement of
“person is not replaced when another employee is assigned to
perform the plaintiff’s duties in addition to other duties, or
when the work is redistributed among other existing                      1
                                                                          O’Connor clarifies the fourth part of a prima facie age
employees already performing related work. A person is              discrimination case; it does not eliminate it. The decision of a district
replaced only when another employee is hired or reassigned          court within this circuit to the contrary is no t correct. Ligo n v. Triang le
to perform the plaintiff’s duties.” Barnes v. GenCorp Inc.,         Pac. Corp., 935 F. Supp. 936 , 941 (M .D. Tenn. 1996 ).
896 F.2d 1457, 1465 (6th Cir. 1990) (citing Sahadi v.
                                                                         2
Reynolds Chem., 636 F.2d 1116, 1117 (6th Cir. 1980)); see                 In addition, here Gallagher was the obvious tem porary rep lacem ent,
also Lilley v. BTM Corp., 958 F.2d 746, 752 (6th Cir. 1992)         as he had been doing exactly the same job as Grosjean. Thus our focus
(“Spreading the former duties of a terminated employee              is on the 3-year age difference with Riley in determining this issue,
                                                                    though we also note that even the difference with G allagher was only 6
among the remaining employees does not constitute                   years.
No. 02-3361      Grosjean v. First Energy Corp., et al.      7    8    Grosjean v. First Energy Corp., et al.      No. 02-3361

the fourth part of age discrimination prima facie case. See,      with two others in their 40s sufficient); Bunch v. Board of
e.g., Balut v. Loral Elec. Sys., 166 F.3d 1199, 1998 WL           Educ., 201 F.3d 440, 1999 WL 1206875, at *2 (6th Cir. 1999)
887194, at *1 (2d Cir. 1998) (table) (replacement of 57-year      (table) (passing over of 53-year old for promotion eight times,
old with 47-year old was sufficient); Sempier v. Johnson &        six times for persons under age 40, sufficient); Tichenor v.
Higgins, 45 F.3d 724, 729-30 (3d Cir. 1995) (replacement of       Sec’y of Army, 181 F.3d 104, 1999 WL 357813, at *2 (6th
employee with two others, one “well over ten years younger,”      Cir. 1999) (table) (promotion of 38-year old over 53-year old
sufficient); Hollander v. Am. Cyanamid Co., 172 F.3d 192,         sufficient); Pope v. City of Cleveland, 22 Fed. Appx. 474,
199 & n.3 (2d Cir. 1999) (transfer of duties from 58-year old     475, 2001 WL 1355597, at *1 (6th Cir. 2001) (table)
to two other employees, one 11 years and one 8 months             (promotion of 38-year old over 54-year old sufficient);
younger, sufficient); O’Connor v. DePaul Univ., 123 F.3d          Showalter v. Univ. of Pittsburgh Med. Ctr., 190 F.3d 231, 236
665, 669-70 & n.2 (7th Cir. 1997) (replacement of 43-year old     (3d Cir. 1999) (discharge of plaintiff while retaining
by 32-year old sufficient); Barnett v. Dep’t of Veterans          employees 8 and 16 years younger sufficient); Baron v. City
Affairs, 153 F.3d 338, 341 (6th Cir. 1998) (replacement of        of Highland Park, 195 F.3d 333, 340 (7th Cir. 1999) (denial
51-year old by employee “around 40" sufficient); EEOC v.          of promotion to 47-year old while promoting 30-year old and
Bd. of Regents of Univ. of Wisc. Sys., 288 F.3d 296, 303 (7th     31-year old sufficient); Isenbergh v. Knight-Ridder
Cir. 2002) (termination of 47-year old while retaining            Newspaper Sales, 97 F.3d 436, 440 & n.1 (11th Cir. 1996)
“woman in her twenties or thirties” sufficient; so was            (promotion of 44-year old over 60-year old sufficient); Weigel
termination of 54-year old while retaining 23-year old);          v. Baptist Hosp., 302 F.3d 367, 375 (6th Cir. 2002) (44-year
Rhymer v. Yokohama Tire Corp., 106 F.3d 391, 1997 WL              old substantially younger than 60-year old); O’Connor, 517
14143, at *3 (4th Cir. 1997) (replacement of a 54-year old by     U.S. at 312 (implying that difference between 56-year old and
a 41-year old sufficient); Brennan v. Metropolitan Opera          40-year old is substantial); Roxas v. Presentation Coll., 90
Ass’n, 192 F.3d 310, 317 (2d Cir. 1999) (stating that             F.3d 310, 316 (8th Cir. 1996) (denial of application for
replacement of a 47-year old by a 33-year old “may well have      sabbatical to 54-year old while approval of same to 37-year
met” the “de minimis burden of establishing a prima facie         old sufficient); Carlton v. Mystic Transp., 202 F.3d 129, 135
case of age discrimination”); Mroz v. Elec. Data Sys. Corp.,      (2d Cir. 2000) (replacement of terminated employee with
124 F.3d 198, 1997 WL 468331, at *4 (6th Cir. 1997) (table)       employees 18 and 25 years younger sufficient); Ridley v.
(31- and 33-year-old workers significantly younger than           Lucent Techs., 22 Fed. Appx. 571, 2001 WL 1563636, at *1
47-year old plaintiff); Keathley v. Ameritech Corp., 187 F.3d     (6th Cir. 2001) (hiring of 31-year old over 49-year old
915, 923-24 (8th Cir. 1999) (replacement of salespersons over     sufficient); Fester v. Farmer Bros. Co., 2002 WL 31323499,
45 by those under 35 created reasonable inference of age          at *5 (10th Cir. 2002) (table) (attempted replacement of
discrimination); Cheng v. MINACT, 103 F.3d 128, 1996 WL           58-year old by man in late 30s sufficient); Abrams v. Millikin
724372, at *5 n.2 (6th Cir. 1996) (table) (age disparity          & Fitton Law Firm, 267 F. Supp. 2d 868, 875 (S.D. Ohio
between 60-year old teacher and teacher in mid-40s                2003) (replacement of legal assistant of unspecified age, but
sufficient); Bush v. Dictaphone Corp., 161 F.3d 363, 368 (6th     39 years of tenure at defendant, by 38-year old sufficient);
Cir. 1998) (replacement of 47-year old by 32-year old             Banks v. Travelers Cos., 180 F.3d 358, 367 (2d Cir. 1999)
sufficient); Simpson v. Kay Jewelers, 142 F.3d 639, 649 (3d       (replacement of 49-year old with 27-year old sufficient);
Cir. 1998) (Pollak, J., concurring that replacement of 57-year    Staton v. Husky Computers, 176 F.3d 484, 1998 WL 808019,
old by 42-year old sufficient); Miller v. Borden, 168 F.3d 308,   at *2 (9th Cir. 1998) (table) (replacement of 55-year old with
314 (7th Cir. 1999) (replacement of man “approaching 60"          33-year old sufficient); Byrnie v. Town of Cromwell, Bd. of
No. 02-3361      Grosjean v. First Energy Corp., et al.      9    10   Grosjean v. First Energy Corp., et al.       No. 02-3361

Educ., 243 F.3d 93, 102 (2d Cir. 2001) (hiring of 42-year old     by person 6 years younger insufficient); Kalagian v. Carwein,
over 64-year old sufficient); Koster v. Trans World Airlines,     57 F.3d 1077. 1995 WL 323801, at *1 (9th Cir. 1995) (table)
181 F.3d 24, 32 (1st Cir. 1999) (retained 25-year old manager     (replacement of 50-year old with two 44-year olds
“substantially younger” than furloughed 49-year old               insufficient); Mroz, at *4 (6th Cir. 1997) (table) (41-year-old
manager); Fisher v. Wayne Dalton Corp., 139 F.3d 1137,            worker not significantly younger than 47-year-old plaintiff);
1141 (7th Cir. 1998) (passing over 63-year old for 39-year old    Cramer v. Intelidata Techs. Corp., 168 F.3d 481, 1998 WL
sufficient); Wexler v. White’s Furniture, 317 F.3d 564, 592       911735, at *3 (4th Cir. 1998) (table) (replacement of
(6th Cir. 2003) (en banc) (Krupansky, J., agreeing in dissent     employee with person 5 years younger insufficient); Wellman
that replacement of 59-year old by man in his early 30s           v. Wheeling & Lake Erie Ry. Co., 134 F.3d 373, 1998 WL
sufficient); Nidds v. Schindler Elevator Corp., 113 F.3d 912,     25005, at *4 (6th Cir. 1998) (table) (replacement of 46-year
917 (9th Cir. 1996) (replacement of 54-year old by 25-year        old with 41-year old insufficient); Cianci v. Pettibone Corp.,
old sufficient); Krieg v. Kimball Intern., 33 F.3d 56, 1994 WL    152 F.3d 723, 728 (7th Cir. 1998) (replacement of 47-year old
459561, at *3 (7th Cir. 1994) (table) (55-year old                by 42-year old, even combined with supervisor’s comment
substantially older than man 30 years his junior).                that plaintiff was “getting too old for the job,” insufficient);
                                                                  Schiltz v. Burlington N.R.R., 115 F.3d 1407, 1412 & n.6 (8th
   The overwhelming body of cases in most circuits has held       Cir. 1997) (where six positions that 48-year old plaintiff
that age differences of less than ten years are not significant   applied for were filled by persons aged 43, 46, 51, 55, 48, and
enough to make out the fourth part of the age discrimination      47 no prima facie age discrimination case exists); Bush, 161
prima facie case. See, e.g., Girten v. McRentals, 337 F.3d        F.3d at 368 (6th Cir. 1998) (replacement of 46-year old by
979, 981 (8th Cir. 2003) (stating that replacement of 63-year     41-year old insufficient); Steiner v. Envirosource, 134 F.
old by 54-year old may be insufficient); Radue v.                 Supp. 2d 910, 917 (N.D. Ohio 2001) (termination of 62-year
Kimberly-Clark Corp., 219 F.3d 612, 619 (7th Cir. 2000)           old while retaining 57-year old and 59-year old insufficient);
(termination of 53-year old while retaining 46-year old and       Brown v. EG & G Mound Applied Tech., 117 F. Supp. 2d
44-year old, without more, insufficient); Lesch v. Crown Cork     671, 677-78 (S.D. Ohio 2000) (replacement of 57-year old by
& Seal Co., 282 F.3d 467, 472 (7th Cir. 2002) (replacement        52-year old insufficient); Bennington v. Caterpillar Inc., 275
of 62-year old accountant by 53-year old insufficient);           F.3d 654, 659 (7th Cir. 2001) (replacement of 57-year old
Dunaway v. Int’l Bhd. of Teamsters, 310 F.3d 758, 767 (D.C.       with 52-year old insufficient); Scott v. Parkview Memorial
Cir. 2002) (replacement of employee by other 7 years              Hosp., 175 F.3d 523, 525 (7th Cir. 1999) (age difference
younger insufficient without more); Richter v. Hook-SupeRx,       between group aged 32 to 46 and group aged 42 to 48 not
142 F.3d 1024, 1029 (7th Cir. 1998) (replacement of 52-year       substantial); Clevidence v. Wayne Savings Cmty. Bank, 143 F.
old by 45-year old insufficient); Black v. Columbus Pub. Sch.,    Supp. 2d 901, 907-08 (N.D. Ohio 2001) (replacement of
124 F. Supp. 2d 550, 574-75 (S.D. Ohio 2000) (replacement         46-year old by 43-year old insufficient); Hoffmann v.
of 52-year old by 45-year old insufficient); Hartley v. Wisc.     Primedia Special Interest Publ’ns, 217 F.3d 522, 525 (7th
Bell, 124 F.3d 887, 892 (7th Cir. 1997) (age difference of 6 or   Cir. 2000) (replacement of 42-year old with 39-year old
7 years presumptively insufficient); Woodsmall v. Eclipse         insufficient); Williams v. Raytheon Co., 220 F.3d 16, 20 (1st
Mfg. Co., 249 F. Supp. 2d 918, 923-24 (E.D. Tenn. 2002)           Cir. 2000) (“three year age difference is too insignificant to
(implying that replacement of 59-year old with 53-year old        support a prima facie case of age discrimination”); O’Connor,
insufficient); Wassel v. Mutual Life Ins. Co., 164 F.3d 633,      517 U.S. at 312-13 (implying that difference between 68-year
1998 WL 700537, at *1 (9th Cir. 1998) (table) (replacement        old and 65-year old is not substantial); Munoz v. St.
No. 02-3361       Grosjean v. First Energy Corp., et al.       11    12   Grosjean v. First Energy Corp., et al.     No. 02-3361

Mary-Corwin Hosp., 221 F.3d 1160, 1166 (10th Cir. 2000)              F.3d 30, 38 (2d Cir. 2000) (replacement of 67-year old with
(holding “that because plaintiff's replacement was only two          59-year old sufficient); Fisher v. Vassar Coll., 66 F.3d 379,
years his junior–an obviously insignificant difference–the           1995 WL 527804, at *29 (2d Cir.) (table) (48-year old and
necessary inference of discrimination was precluded, and he          44-year old professors were substantially younger than
failed to establish his prima facie case”); Hillman v. Safeco        53-year old), republished as amended, 70 F.3d 1420, 1450-51
Ins. Co. of Am., 190 F. Supp. 2d 1029, 1038 (N.D. Ohio               (2d Cir. 1995) (same).
2002) (replacement of 54-year old by 54-year old
insufficient); Lovas v. Huntington Nat. Bank, 215 F.3d 1326,           The Ninth Circuit has not settled on a standard for
2000 WL 712355, at *3 (6th Cir. 2000) (table) (demotion and          substantial age difference and its case law is accordingly
termination of 48-year old officer where older officers were         inconsistent. Compare Douglas v. Anderson, 656 F.2d 528,
retained insufficient).                                              533 (9th Cir. 1981) (replacement by person 5 years younger
                                                                     sufficient), and Estate of McGough v. Lockheed Martin, 2001
  One of our sister circuits made use of this apparent               WL 275007, at *3 & n.2 (9th Cir. 2001) (table) (implying that
bifurcation of the case law to adopt a bright-line rule for          replacement of 48-year old by 41-year old sufficient)
prima facie age discrimination cases. Hartley v. Wisc. Bell,         with Wassel, at *1 (holding replacement by person 6 years
124 F.3d 887 (7th Cir. 1997). The Seventh Circuit                    younger insufficient while citing Douglas), and Kalagian, at
“considers a ten-year difference in ages (between the plaintiff      *1 (replacement of 50-year old with two 44-year olds
and her replacement) to be presumptively ‘substantial’ under         insufficient).
O’Connor.” Id. at 893. “[A]ny age disparity less than ten
years is ‘presumptively insubstantial.’” Kariotis v. Navistar          The Eleventh Circuit set an early precedent allowing age
Int’l. Transp. Corp., 131 F.3d 672, 676 n.1 (7th Cir. 1997)          discrimination cases to proceed with as small an age
(citing Hartley, 124 F.3d at 893). Hence, that circuit defines       difference as three years and subsequent decisions have been
“substantially younger” as 10 years younger. Ibid. Accord            bound by that precedent. Carter v. City of Miami, 870 F.2d
Balderston v. Fairbanks Morse Engine, 328 F.3d 309, 322              578, 583 (11th Cir. 1989) (replacement of 49-year old with
(7th Cir. 2003); EEOC v. Bd. of Regents of Univ. of Wisc.            46-year old sufficient); Carter v. DecisionOne Corp., 122
Sys., 288 F.3d 296, 302 (7th Cir. 2002). “In cases where the         F.3d 997, 1003 (11th Cir. 1997) (replacement of 42-year old
disparity is less, the plaintiff still may present a triable claim   with 39-year old sufficient, citing Carter v. City of Miami);
if she directs the court to evidence that her employer               Damon v. Fleming Supermarkets, 196 F.3d 1354, 1359-60
considered her age to be significant.” Hartley, 124 F.3d at          (11th Cir. 1999) (replacement of 42-year old by 37-year old
893.                                                                 sufficient, citing Carter v. City of Miami).

   No other circuit, including this circuit, has previously            Finally, the Second Circuit in an unpublished opinion found
adopted such a bright-line rule. See Cicero v. Borg-Warner           a one-year age difference to be sufficient, but based that
Auto., 280 F.3d 579, 588 (6th Cir. 2002). Nevertheless, only         conclusion on a supervisor’s ageist comments. Nembhard v.
a handful of cases in a few categories have been decided             Memorial Sloan Kettering Cancer Ctr., 104 F.3d 353, 1996
contrary to the Hartley rule. Age differences of 8 or 9 years        WL 680756, at *3-4 (2d Cir. 1996) (table). Nembhard is
have been held to be sufficient. See Cicero, 280 F.3d at 588         consistent with Hartley because under Hartley smaller age
(leaving the question of whether 43-year old was substantially       differences may still present a triable claim where there is
younger than 51-year old to jury); Tarshis v. Riese Org., 211        evidence that the employer considered age to be significant.
No. 02-3361      Grosjean v. First Energy Corp., et al.      13

   Given this array of authority, and our circuit’s precedent,
we hold that, in the absence of direct evidence that the
employer considered age to be significant, an age difference
of six years or less between an employee and a replacement
is not significant. This rule will assist district courts in
making a firm determination, yet does not encroach on our
precedent holding that eight years can be a significant age
difference. The standard is also at least as lenient towards
plaintiffs as all decisions of our sister circuits with the
exception of the standard-less Ninth Circuit and the three-
year-standard Eleventh Circuit.
  As Grosjean was not more than six years older than Riley
or Gallagher and he presents no direct evidence that First
Energy considered age to be significant, his federal age
discrimination claim fails. “Under Ohio law, the elements
and burden of proof in a state age-discrimination claim
parallel the ADEA analysis.” Ercegovich v. Goodyear Tire
& Rubber Co., 154 F.3d 344, 357 (6th Cir. 1998) (citing
McLaurin v. Fischer, 768 F.2d 98, 105 (6th Cir. 1985), and
Barker v. Scovill, Inc., 451 N.E.2d 807, 808 (Ohio 1983)).
Therefore, as Grosjean’s federal claim failed, so must his state
law claim.
                              III
  For the foregoing reason, we AFFIRM the judgment of the
district court.